DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-12 in the reply filed on July 16, 2021 is acknowledged.  The traversal is on the ground(s) that the Office has failed to provide a “convincing” example of why the inventions are distinct.  This is not found persuasive because, as stated in the Restriction Requirement, the two methods clearly have a different design, mode of operation, function and effect.  One is a method of making a product, whereas the other is a method of using such a product.  A wood carver can make a baseball bat, but it is the professional athlete who uses the bat to hit a baseball out of the park…other than the bat itself, the two processes could not be more clearly distinct, wherein one process makes the product, and the other process uses said product.  
The requirement is still deemed proper and is therefore made FINAL.  
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 16, 2021.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,377,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of patented claim 21 anticipates instant claim 1.  

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites a group including “polyvinylpyrridole (PVP).”  This appears to be a misspelling of polyvinylpyrrolidone.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tappan et al. (US Patent No. 8,048,242 B1).
Regarding claim 1, Tappan teaches a method comprising dispersing a plurality of particles (aluminum and bismuth oxide) in a solvent with a dispersant (stabilizer), wherein the particles are configured to complete a self-sustaining reaction upon initiation thereof (a thermite reaction) (Claim 1, Abstract, and formulations 1-5).  
Tappan does not teach that the dispersant must be added after the particles have been dispersed.  Tappan teaches that adding the dispersant after the particles were added to the solvent provides a relatively homogeneous ink (col. 6, lines 8-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mix the ingredients in this order in order to obtain a homogeneous ink.  
Regarding claim 2, the particles of Tappan comprise two or three different kinds of particles (aluminum and one or both of PTFE and bismuth oxide).  
Regarding claim 3, Tappan does not expressly limit the volumetric amount of the particles as a percentage of the overall dispersion.  However, by generally teaching such particles in a dispersion, there must inherently be some value that represents the volumetric content of the particles.  Further, for any given combination of materials taught by Tappan, there must be both minimum and maximum particulate amounts at which the ink could even suitably function for its intended purpose.  Absent a showing of criticality, one of ordinary skill would have been able to determine such a range of suitable amounts of particles in the inks of Tappan, including the claimed amounts, in order to produce at the very least a functional ink.   
Regarding claim 5, Tappan teaches that the aluminum particles contain a native aluminum oxide shell (col. 3, lines 52-53), i.e. the particles have an oxide shell and a metallic core.  
Regarding claim 6, Tappan teaches that in general, particle sizes should be 10 microns or less (col. 2, lines 27-28).  
Regarding claim 9, the addition of any material to a dispersion is expected to inherently affect at least one of the claimed rheological properties.  For example, addition of any material will inevitably dilute the volume fraction of the particles.  
Regarding claim 10, only conventionally known dispersing means appear to be claimed, and as such are considered to constitute prima facie obviousness.  Further, Tappan teaches that the solids may be dispersed by ultrasonic agitation, i.e. sonicating (col. 4, lines 4-5).  
Instant claim 11 appears to essentially require a drying step.  Tappan teaches that the ink dry upon a substrate one printed (col. 5, lines 39-54).  
Regarding claim 12, the composition includes a binder (FC2175; see Formulations 1-5), which helps the thermite adhere to the surface.

Claims 1, 4-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badia et al. (US Patent No. 3,600,163).
Regarding claim 1, Badia teaches a plurality of particles (graphite), a solvent system (liquid aluminum), and a stabilizing agent (nickel) (Example 1).  Though not addressed by Badia, both nickel and carbon are known to initiate self-sustaining intermetallic reactions with aluminum if heated to an ignition temperature (see Table 1 of the instant specification).  
While Badia may not teach that the stabilizing agent is added after the particulate dispersion has been formed, changes in the sequence of adding ingredients are considered to be prima facie obvious, absent a showing of unexpected results.  
Regarding claim 4, the particles are dispersed in a matrix of liquid aluminum.  
Regarding claim 5, Badia teaches the use of nickel-coated graphite particles (Example 1).  The nickel coating is considered to constitute a shell over a graphite core.  
Regarding claim 6, Badia teaches that an average particle size in Example 1 is about 80 microns (col. 5, lines 28-30).  
Regarding claim 9, the addition of any material to a dispersion is expected to inherently affect at least one of the claimed rheological properties.  For example, addition of any material will inevitably dilute the volume fraction of the particles.  
Regarding claim 10, only conventionally known dispersing means appear to be claimed, and as such are considered to constitute prima facie obviousness.  Further, Badia teaches that the particles may be injected into the solvent system/melt with an inert gas, which acts to entrap the particles in bubbles (col. 3, lines 14-30).  As bubbles tend to rise up through a given liquid, thereby agitating said liquid medium, this is considered to constitute a form of stirring and possibly even shaking.  

Claims 1, 2, 6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand et al. (US Patent No. 3,794,535) as evidenced by Deeter et al. (US 2012/0141747 A1), Davis (“Absorption of Moisture by Colloided Smokeless Powder,” Army Ordnance I(2), p. 9, September 1920), and Patel (US Patent No. 6,051,242). 
Regarding claim 1, Bertrand teaches a composition comprising a plurality of particles (thermite powder) with a solvent system (acetone) into which  nitroglycerin and nitrocellulose are dissolved, and one or more stabilizing agents (centralite), wherein the particles are configured to complete a self-sustaining reaction upon initiation thereof (a thermite reaction) (Example 2).  In addition to centralite, nitrocellulose is known to function as a dispersant (see Deeter ¶ [0002]).  
While Bertrand may not teach that the stabilizing agent is added after the particulate dispersion has been formed, changes in the sequence of adding ingredients are considered to be prima facie obvious, absent a showing of unexpected results.  
Regarding claim 2, the particles comprise three different types of particles (iron oxide, magnesium, and potassium perchlorate).
Regarding claim 6, Bertrand teaches that the particle size should be less than 500 microns (col. 1, lines 53-54), thereby encompassing the claimed particle sizes.  
Regarding claim 9, the addition of any material to a dispersion is expected to inherently affect at least one of the claimed rheological properties.  For example, addition of any material will inevitably dilute the volume fraction of the particles.  
Regarding claim 10, only conventionally known dispersing means appear to be claimed, and as such are considered to constitute prima facie obviousness.  Further Bertrand teaches the use of a Moritz mixer (col. 2, lines 33-34), which is considered to constitute a form of stirring and/or vortexing.  
Instant claim 11 appears to essentially require a drying step.  Bertrand teaches drying to form a layer of solid material (col. 2, lines 62-66).  
Regarding claim 12, nitrocellulose and acetone are both hygroscopic and are therefore humectants (see Davis, entire disclosure; and Patel, col. 2, line 2).  Further, the nitrocellulose/nitroglycerine mixture acts as an adhesion agent for the thermite after the acetone evaporates.  

Claims 1, 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (US Patent No. 3,325,316).  
Regarding claim 1, MacDonald teaches a method comprising dispersing a plurality of particles (iron oxide) in liquid aluminum, wherein the particles are configured to complete a self-sustaining reaction upon initiation thereof (a thermite reaction) (Example 1).  
MacDonald does not teach that the composition includes a stabilizing agent.  MacDonald teaches that a thickening agent such as silica particles added to the alumina can prevent separation of the components (col. 3, lines 64-75).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add such a thickening agent (i.e. stabilizing agent) to prevent separation of the components.  
MacDonald does not teach that the silica should be added after iron oxide particles are added.  However, selection of any order of mixing ingredients is prima facie obvious.  See MPEP 2144.04 and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  
Regarding claim 3, MacDonald teaches the use of 715 parts ferric oxide (density 5.242 g/cm3) in 240 parts molten aluminum (density 2.375 g/cm3), or 57 vol.% ferric oxide particles, which falls within the claimed range.
Regarding claim 4, the particles are dispersed in a liquid metal.
Regarding claim 9, the addition of any material to a dispersion is expected to inherently affect at least one of the claimed rheological properties.  For example, addition of any material will inevitably dilute the volume fraction of the particles.  
Regarding claim 10, only conventionally known dispersing means appear to be claimed, and as such are considered to constitute prima facie obviousness.  Further, MacDonald teaches mixing (Example 1), which is considered to at least encompass stirring.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tappan as applied to claim 1 above, and further in view of any of Toyoda (US 2009/0148680 A1), Matsumoto et al. (US Patent No. 6,030,755), or Tsukahara (US 2003/0230335 A1).
Tappan does not teach use of the claimed dispersants.  However, Tappan places no limitations on the acceptable dispersants other than compatibility with the chosen solvent (col. 5, line 59 - col. 6, line 44).  Acids, polyethylene glycol (Tsukahara, ¶ [0073]), sodium polyacrylate (Matsumoto, col. 69, line 6), and citric acid (Toyoda, ¶ [0068]) are all known dispersants for ink formulations.  One of ordinary skill in the art before the effective filing date of the invention could have selected any conventional dispersant, including those of the instant claims, with predictable results and a reasonable expectation of success.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/Primary Examiner, Art Unit 1732